                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

DAVID REBERT                             :

                     Plaintiff,          :

      vs.                                :       Civil Action No.:8:20-cv-00067-GLS

                                         :
BROOK FURNITURE RENTAL, INC,
et al.                                   :

                    Defendants.          :

    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DAVID
  REBERT’S OPPOSITION TO DEFENDANT USA RACK INSTALLATIONS, LLC’S
                  MOTION FOR SUMMARY JUDGMENT

      DAVID REBERT (“Mr. Rebert”), by and through counsel, Ashley E. Strandjord,

Benjamin T. Boscolo, and CHASENBOSCOLO, pursuant to Rule 56(b) of the Federal

Rules of Civil Procedure together with the Scheduling Order entered in this matter, and

as for his Opposition to Defendant USA Rack Installations, LLC’s Motion for Summary

Judgment in the above-captioned action, and states as follows:

                                  I.     FACTS

      Brook Furniture leased a warehouse located at 9950 Business Parkway in

Lanham Maryland. See, Exhibit D, p. 29:18 – 30:3. Brook Furniture held its inventory

in that warehouse. See, Exhibit D, p. 32:5-9. The warehouse is approximately fifty-

eight thousand square feet (58,000sq.ft.). See, Exhibit D, p. 72:12 – 73:3. Brook

Furniture’s inventory, furniture, was stored upon a large metal racking system. See, Id.

The warehouse was scheduled to be clear of both Brook Furniture’s inventory and the

racks upon which the furniture is stored. See, Exhibit D, p.31:6-11.




                                             1
      At a point prior to August 2016, USA Rack was hired to dismantle the rack

system in the warehouse. See, Exhibit C, p.30:2-4. Brook Furniture hired JK Moving

to help move its inventory from the warehouse onto trucks. See, Exhibit D, p.31:15-21.

      USA Rack and JK Moving employees were not to be working in close proximity.

See, Exhibit D, p.72:12 – 73:15. USA Rack’s safety policy requires the use of cones to

block off the area below which its employees are dismantling racks. See, Exhibit E.

USA Rack knows there is a danger created by falling objects in the area below its

dismantling operation. USA Rack policy requires that its employees use cones

approximately twenty to twenty-eight inches (20-28”) in height, some with a fluorescent

band, to block off the areas below which its employees are dismantling racks. See,

Exhibit C, p.77:15 – 78:8. An employee of Brook Furniture, Rob Prium, was in charge

of communicating with the project managers for both JK Moving and USA Rack and

authorizing the companies to be on the premises. See, Exhibit D, p.77:14 – 78:3.

Brook Furniture maintains JK Moving employees and USA Rack employees were not

working near each other during the job. See, Exhibit D, p.79:21-80:15.

      On August 15, 2016, employees of USA Rack are dismantling racks in the

warehouse. See, Exhibit C, p.72:8-14 Notwithstanding Mr. Pruim’s testimony, USA

Rack employees are working directly above employees of JK Moving. See, Exhibit A,

p.66:16 – 68:4. USA Rack employees create an environment in which there is a risk of

debris falls down from the upper levels of the racking system near JK Moving

employees. Id. On August 15, 2016, no cones or tape or safety devices were placed

below the area in which USA employees are dismantling racks. See, Exhibit B

p.42:14-22. On that day, a hammer falls from an upper level of the racks while they are



                                           2
being dismantled. The hammer lands in between two JK Moving employees. See,

Exhibit A, p.68:16 – 69:13; Exhibit B, p. 34:6 – 35:3. David Rebert (“Mr. Rebert”) is

one of the employees. See, Exhibit A, p.42:8-15. Mr. Rebert was almost struck by the

falling hammer. See, Exhibit A, p.68:16 – 69:13. Mr. Rebert informed his supervisor of

the falling hammer. Id.

      An employee of Brook Furniture, Rob Prium, was in charge of communicating

with the project manager for both JK Moving and USA Rack and authorizing the

companies to be on the premises. See, Exhibit D, p.77:14 – 78:3. Brook Furniture

maintains JK Moving employees and USA Rack employees were not working near each

other during the job. See, Exhibit D, p.79:21-80:15.

      On August 16, 2016, Mr. Rebert and other employees of JK Moving were

working in the warehouse moving furniture. See, Exhibit A, p.60:15-20. Defendant

Brook alleges that this part of the warehouse was away from where employees of USA

Rack were providing dismantling services. See, Exhibit D, p.72:12 – 73:15. Mr. Rebert

was working approximately fifteen yards (15yds.) away from any other person in the

warehouse. See, Exhibit A, p.74:6-18. No cones were present in the area where Mr.

Rebert is working. This is established by the two following facts. First, photographs

that were taken immediately after the incident show no cones See, Exhibit F, Exhibit

G, and Exhibit H. Second, Mr. Rebert and Andrew Rupert, another JK Moving

employee, testified under oath that they saw no cones. See, Exhibit A, p.78:7 – 14;

Exhibit B, p.42:14-22. There is no evidence in the record of any kind to establish that

Mr. Rebert knew that there was danger above him on August 16, 2016.




                                            3
      While USA Rack was dismantling the racking system, a safety pin broke “and

made the crossbeam come apart.” The rack collapsed. See, Exhibit C, p.43:19-44:8.

As a result, a large steel beam from the racking system falls and strikes Mr. Rebert.

See, Exhibit A, p.80:9 – 81:16. Mr. Rebert is knocked unconscious. See, Exhibit A,

p.82:3-9. Mr. Rebert suffers permanent injuries to his head and neck.

      Mr. Rebert files a claim with the Virginia Workers’ Compensation Commission. A

hearing is held on April 3, 2018. See, Exhibit I. Mr. Rebert sought authorization for a

right L5-S1 hemilaminectomy, discectomy, and foraminotomy. Id. A claimant, such as

Mr. Rebert, must prove causal connection the injury by a preponderance of the

evidence, showing: “(1) an identifiable incident; (2) that occurs at some reasonably

definite time; (3) an obvious sudden mechanical or structural change in the body; and

(4) a causal connection between the incident and bodily change.” Hoffman v. Carter, 50

Va. App. 199, 212, 648 S.E.2d 318, 325 (2007).

      At the time of the hearing before the Workers’ Compensation Commission, no

physician had opined that the August 16, 2016 incident establish a causal connection

between the L5-S1 disc injury and the August 16, 2016 injury by accident . See,

Exhibit I. As a result, the Workers’ Compensation Commission denied Mr. Rebert’s

request for authorization to undergo surgical correction of his low back condition.

      On June 19, 2019, well after the hearing before the Virginia Workers’

Compensation Commission, Mr. Rebert was evaluated by Dr. Joel Fechter. Dr. Fechter

specifically concluded that Mr. Rebert sustained a disc injury at the L5-S1 level as a

result of the injury that occurred on August 16, 2016. See, Exhibit J.




                                            4
                                    II.    ARGUMENT

              A. Standard of Review

       Federal Rule of Civil Procedure 56 states that the Court may only grant a motion for

summary judgment if “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986)(emphasis added). “A

material fact is one ‘that might affect the outcome of the suit under the governing law.’ A

disputed fact presents a genuine issue ‘if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.’” Spriggs v. Diamond Auto Glass, 242 F.3d 179,

183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

Only if there is no genuine issue as to any material fact, “[t]he moving party is ‘entitled to a

judgment as a matter of law’ because the nonmoving party has failed to make a sufficient

showing on an essential element of her case with respect to which she has the burden of

proof.” Celotex Corp., at 323.

       The party seeking summary judgment has the initial burden of informing the Court

of the basis of its motion and identifying specific materials in the record it believes

demonstrates the absence of a genuine dispute of material fact. Fed. R. Civ. P. 56(c);

Celotex Corp., at 322–25. If the moving party can meet its burden to show that the

evidence is insufficient to support the nonmoving party's case, the burden shifts to the

nonmoving party to present specific facts demonstrating that there is a genuine issue for

trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

       In considering a motion for summary judgment, “the court must draw all reasonable

inferences in favor of the nonmoving party, and it may not make credibility determinations



                                              5
or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000)(emphasis added); see Anderson. at 255. “[A]t the summary judgment stage the

judge's function is not himself to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial.” Anderson at 249. The non-

moving party “need only present evidence from which a jury might return a verdict in his

favor. If he does so, there is a genuine issue of fact that requires a trial.” Id. at 257

(emphasis added).

              B. Mr. Rebert Did Not Assume The Risk Of A Steel Beam Falling On
                 His Head

       An assumption of the risk defense, when properly asserted, may be grounds for

entering summary judgment for a defendant, or otherwise finding that the defense has

been established as a matter of law. However, this is only true when “the undisputed

facts permit but one reasonable determination,” namely, that the plaintiff has assumed

the risk as a matter of law. Poole v. Coakley & Williams Const., Inc., 423 Md. 91, 110

(2011), Hooper v. Mougin, 263 Md. 630, 635, 284 A.2d 236, 239 (1971); accord

Chalmers v. Willis, 247 Md. 379, 385, 231 A.2d 70, 73 (1967).

       Maryland has adopted a subjective standard with respect to the plaintiff when

faced with an assumption of the risk defense. The Poole Court indicated:

                      There is, however, another distinction between
                      the doctrines which has not heretofore been fully
                      explained in Maryland, namely that the standard
                      for imputing knowledge to a plaintiff under
                      assumption of the risk is:

                      [I]n theory at least, a subjective one, geared to the
                      particular plaintiff and his situation, rather than that
                      of the reasonable person of ordinary prudence who
                      appears in contributory negligence. If, because of age
                      or lack of information or experience, he does not


                                               6
                      comprehend the risk involved in a known situation,
                      he will not be taken to consent to assume it.

Id. at 111-112.    The subjective standard was explored further in C & M Builders where

the Court stated “the party must have known and appreciated the risk either because it

is not credible that a similarly situated person would not have done so, or because the

risk was so obvious that it could not have been encountered unwittingly.” 420 Md. at

295, 22 A.3d at 882.

       The issue of assumption of the risk rests upon the plaintiff's subjective

knowledge. Because the focus is on what the plaintiff actually knew, understood and

appreciated the issue is ordinarily left to the jury to resolve. Poole v. Coakley &

Williams Const., Inc., 423 Md. 91, 112 (2011).

              i.      More than One Determination May be Reached from the facts

       Defendant USA Rack contends Mr. Rebert stepped into an area of the

warehouse that was flanked by cones, twenty (20) to twenty-eight (28) inches in height,

some with fluorescent tape. Exhibit C, p.77:15 – 78:8. This contention is based on the

testimony of an interested witness, Mr. Miguel Suarez Hernandez, the corporate

representative of Defendant USA Rack. Id. Mr. Suarez was not on site on the date of

the subject incident. See, Exhibit C, p.28:10-15. Mr. Suarez relied solely on

information fed to him from his on-site supervisor, Pascual Hernandez. See, Exhibit C,

p.38:8 – 38:4. Furthermore, Mr. Suarez relied upon a drawing indicating the placement

of cones on August 16, 2016 that he drew a few weeks prior to his deposition. See,

Exhibit G, p.35:13 – 36:7; Exhibit K.

       However, multiple photographs from the date of the incident show no cones.

See, Exhibits F, G, and H. Mr. Rebert testified during his deposition:


                                             7
                     Q:     All right. Were the people that were
                            disassembling the racks, did they mark
                            off their work area with any orange cones
                            or tape or anything like that?
                     A:     No Seemed to be the only thing they
                            marked it with was falling debris and
                            their – the gear that they brought to work
                            with, like the hammer. There was nothing
                            marked.


Exhibit A, p.78: 7-14. Non-party witness Andrew Rupert was also asked about the

presence of cones at the subject warehouse.

                     Q:     Did you see the racking company put up
                            any caution cones, orange cones or tape
                            or anything to try to block off the area where
                            they were working?
                     A:     No, sir.
                     Q:     Did you see any cones or tapes or any
                            safety devices used at all during that
                            week leading up to the accident?
                     A:     No, sir.

Exhibit B, p.42:14-22.

       Simply put the existence of cones in the area at issue creates a material fact in

dispute. There exists more than one “reasonable determination” that can be made as to

whether Mr. Rebert assumed the risk in this situation. Therefore, summary judgment is

not appropriate and must not be entered in favor of Defendant USA Rack.

              ii.    The Court Must Apply A Subjective Standard When
                     Determining Whether Assumption of the Risk Is a Valid
                     Defense

       Defendant USA Rack’s contention that a falling hammer nearby Mr. Rebert is

worthy of an assumption of the risk defense is untenable. At its core, the approach

signals Defendant USA Rack has permitted its employees to operate recklessly and

without due care for safety for others near its jobsites and are therefore, is absolved


                                             8
from any liability because Defendant USA Rack has a reputation for acting recklessly

and anybody in the vicinity of its operations should know and appreciate the risk.

          Defendant USA Rack’s position relies on Mr. Rebert and Mr. Rupert’s 1

observations of “tools, objects and debris falling to the ground in close proximity to

where they had ben working in the days and hours leading up to the occurrence.” See,

Defendant USA Rack’s Motion for Summary Judgment at pg. 15. The focus is

misplaced, as at the time of the occurrence, Mr. Rebert was not working in the same

area as he had been when making these observations. See, Exhibit A, p.74:6 - 75:1.

The testimony of Mr. Rebert is clear when he indicated he had been moved away from

the area where he previously observed falling tools. Id; Exhibit A, p.73:5-20. In fact,

Mr. Rebert was not within fifteen yards (15yds.) of any other person in the warehouse at

the time of the incident. See, Exhibit A, p.74:16-18. “So – but yeah, I was within 15

yards of another human. Closest person would be my co-workers, which was maybe 20

yards to my right, 20 yards to the left and directly behind me.” See, Exhibit A, p.75:12-

19.

          Taking Maryland’s subjective standard, and well-established precedent, into

account, what Mr. Rebert actually “knew, understood and appreciated” is “ordinarily” left

to the jury. Here, there exists no lock tight evidence of Mr. Rebert’s subjective

knowledge and appreciation of the risk that a steel beam might fall onto him while

working in a different area of the warehouse. It cannot be said, as a matter of law, that

Mr. Rebert knew of, understood, and appreciated the risk of a large steel beam falling

on his body from approximately fifteen yards (15yds.) away, in a different area of the

warehouse, and so drastically different than his prior observations. Id.
1
    Andrew Rupert is a non-party witness with whom Mr. Rebert worked.

                                                   9
       Wherefore, it is respectfully submitted that Defendant USA Rack’s Motion for

Summary Judgment is denied with respect to the assumption of the risk defense.

              C. Defendant USA Rack Owed A Duty to Mr. Rebert And Others In
                 the Warehouse

       Negligence ordinarily is a question of fact, and meager evidence of negligence is

sufficient to carry the case to the jury. Giant Food, Inc. v. Scherry, 51 Md. App. 586, 444

A.2d 483 (1982); McSlarrow v. Walker, 56 Md. App. 151, 467 A.2d 196 (1983), cert. denied,

299 Md. 137, 472 A.2d 1000 (1984). But it must be more than a surmise, possibility, or

conjecture, Smith v. Warbasse, 71 Md. App. 625, 526 A.2d 991 (1987); Schear v. Motel

Mgmt. Corp., 61 Md. App. 670, 487 A.2d 1240 (1985), (i.e., it must permit an ordinary

intelligent mind to draw a rational conclusion in support of the right to recover). Dalmo

Sales of Wheaton, Inc. v. Steinberg, 43 Md. App. 659, 407 A.2d 339 (1979).

       In any negligence matter, the plaintiff shoulders the burden of proving “1) that the

defendant was under a duty to protect the plaintiff from injury, 2) that the defendant

breached that duty; 3) that the plaintiff suffered actual injury or loss, and 4) that the loss

or injury proximately resulted from the defendant’s breach of that duty.” Davis v.

Regency Lane, LLC, 249 Md. App. 187, 205-206 (2021)(citations omitted). The plaintiff

must offer more than a “mere scintilla of evidence, amounting to no more than surmise,

possibility, on conjecture that such other party has been guilty of negligence, but such

evidence must be legal probative force and evidentiary value.” Id., Shafer v. Interstate

Auto. Ins. Co., 160 Md. App. 358, 376 (2005)(citations omitted).

       A duty is defined as an obligation “to conform to a particular standard of conduct

toward another.” Davis at 207. Maryland has long held that when the question of

whether a legal duty is dependent upon a dispute of material fact, the facts should be


                                              10
determined by a jury. Corinaldi v. Columbia Courtyard, Inc., 162 Md. App. 207, 218

(2005). At its core, the determination of whether a duty exists represents a policy

choice of whether the specific plaintiff is entitled to protection from the acts of the

defendant.” Gourdine v. Crews, 405 Md. 722, 745, 955 A.2d 769, 783 (2008).

       In the case at hand, Defendant USA Rack had written policies to block off the

area in which its employees were working. “Use the safety cones or traffic cones in

every single work that requires and included [sic] working with other contractors on site.”

See, Exhibit E. Miguel Suarez Hernandez, the corporate representative of Defendant

USA Rack testified:

                             Q:     You mentioned that Mr. Pasqual Suarez
                                    told you that he told his men to use orange
                                    safety cones, and that they were used on the
                                    day in question. Where you familiar with the
                                    type of safety cones that Mr. Pasqual said were
                                    used at the warehouse on the day of the accident?
                             A.     Yes.
                             Q.     Can you describe for us what those cones
                                    looked like and, if you know, how many safety
                                    cones were used on the site on the day of the
                                    accident by USA Rack?
                             A.     Yes. The cones are orange and the height is
                                    between 18 and 20 – no, I’m sorry, between 20
                                    and 28 inches tall. Are the same ones used in
                                    the construction zones. The color is orange,
                                    and around – well, some of them around have a
                                    fluorescent line.
                             Q.     And did Mr. Pasqual tell you how many cones
                                    were used or where in use at the time of the
                                    accident and where they were placed?
                             A.     Yes. We used about six or eight cones, and
                                    they were placed in the area where we were
                                    working.
                             Q.     And what was the purpose for placing the cones
                                    in the area where you were working?
                             A.     The purpose is to make sur that no other
                                    person that is not part of USA Rack comes into
                                    that area, because it’s a construction area.


                                              11
                               Q.   Did Mr. Pasqual Suarez tell you that when this
                                    piece of rack fell and hit the equipment and then
                                    hit Mr. Rebert, did that occur within the area marked
                                    off with these orange cones?
                               A.   Correct. It was inside the area that was marked.

Exhibit C, p.77: 15 - 79: 2.

       It is abundantly clear that through its own policies and/or Safety Rules,

Defendant USA Rack had a duty to use cones to protect others on jobsites from injury

or death. See, Exhibit E. It is because Defendant USA Rack had these rules that it

ipso facto had a duty “to conform to a particular standard of conduct toward another.”

Davis at 207.

       There exists a genuine issue of material fact as to whether Defendant USA Rack

actually placed cones to warn others on the jobsite on August 16, 2016. A

representative of Defendant USA Rack indicated that cones were placed on this jobsite.

Id. Mr. Rebert and Mr. Rupert testified there were no cones present on the jobsite.

See, Exhibit A, p.78:7 – 14; Exhibit B p.42:14-22. At least three (3) photographs of

the location of the injury fail to portray any scintilla of cones in the immediate area of Mr.

Rebert’s injury. See, Exhibits F, G, and H.

       Because Defendant USA Rack had a duty to conform to a particular standard,

setting out cones to warn others of its operations, it owed a duty to Mr. Rebert.

       Wherefore, it is respectfully requested the Defendant USA Rack’s Motion for

Summary Judgment is denied.

                D. Claims for Negligent Hiring, Negligent Training, and Negligent
                   Supervision

       Mr. Rebert respectfully withdraws his claims for negligent hiring, negligent

training, and negligent supervision in this matter.


                                             12
              E. Collateral Estoppel is Inappropriate

       Collateral estoppel is a form of issue preclusion. The function of the doctrine of

collateral estoppel is to "avoid the expense and vexation of multiple lawsuits, conserve

judicial resources, and foster reliance on judicial action by minimizing the possibilities of

inconsistent decisions." Colandrea v. Wilde Lake Cmty. Assoc., Inc., 361 Md. at 387

(2000). The United States Supreme Court discussed issue preclusion at length in

Parklane Hosiery Co. v. Shore and differentiated the types of issue preclusion,

specifically pontificating: “[u]nder the doctrine of collateral estoppel, on the other hand,

the second action is upon a different cause of action and the judgment in the prior suit

precludes relitigation of issues actually litigated and necessary to the outcome of the

first action.” 439 U.S. 322, 99 (1979) (emphasis added).

       As indicated in Sedlack v. Braswell Services Group, Inc., in order for collateral

estoppel to apply, the proponent must establish:

                     (1) the issue sought to be precluded is identical to one
                         previously litigated;
                     (2) the issue must have been actually determined in the
                         prior proceeding;
                     (3) determination of the issue must have been a critical
                         and necessary part of the decision in the prior
                         proceeding;
                     (4) the prior judgment must be final and valid; and
                     (5) the party against whom estoppel is asserted must have
                         had a full and fair opportunity to litigate the issue in the
                         previous forum.

134 F.3dc 219, 224 (1998) quoting Ramsey v. INS, 14 F.3d 206, 210 (4th Cir. 1994)
(emphasis added).

       Arising out of the incident at hand, Mr. Rebert also made a claim through the

Virginia Workers’ Compensation Commission. During the course of his Workers’



                                             13
Compensation matter, a hearing was held to obtain authorization for payment of his

back surgery. See, Exhibit I.

       Workers’ Compensation matters require claimants to prove causation in

connection with a claim. A claimant before the Virginia Workers’ Compensation

Commission bears the burden of proving a compensable injury by accident. In order to

prove an injury by accident, a claimant must demonstrate by a preponderance of the

evidence “(1) an identifiable incident; (2) that occurs at some reasonably definite time;

(3) an obvious sudden mechanical or structural change in the body; and (4) a

causal connection between the incident and bodily change.” Hoffman v. Carter, 50 Va.

App. 199, 212, 648 S.E.2d 318, 325 (2007) (citing Chesterfield Cnty. v. Dunn, 9 Va.

App. 475, 476, 389 S.E.2d 180, 181 (1990)) (emphasis added).

       In a personal injury matter, a plaintiff must prove that his or her injuries:

                     result from and be a reasonably foreseeable
                     consequence of the defendant’s negligence.
                     [There may be more than one cause of an
                     injury, that is, several negligent acts may
                     work together to cause the injury. Each
                      person whose negligent act is a substantial
                     factor in causing an injury is responsible.]

MPJI-CV 19:10 (5th Ed.). In Peterson v. Underwood, the Court noted that proximate

cause ultimately involves a conclusion that someone is legally responsible for the

consequences of an act or omission, noting that the determination is subject to

considerations of fairness or social policy as well as mere causation. 258 Md. 9, 264

A.2d 851 (1970).

       Mr. Rebert does not seek to “re-litigate the causation issue in this action,”

contrary to Defendant USA’s assertion. See, Defendant USA Rack’s Motion for



                                              14
Summary Judgment at pg. 22. Through his Virginia Workers’ Compensation matter, Mr.

Rebert was held to a different causation standard regarding his back surgery.

Specifically, the Deputy Commissioner held:

              None of the claimant's physicians has causally
              related the need for lumbar disc surgery to the
              claimant's August 16, 2016 work injury. The
              claimant's primary treating physician, Dr. Kevin
              Culbert, indicated that he is unable to relate the
              claimant's lower back pain and treatment, including
              the surgical recommendation of Dr. Ecklund, to the
              claimant's August 16, 2016 work injury. Similarly,
              Dr. Corey Wallach and Dr. Donald Hope are unable
              to establish a causal relationship between the need
              for surgical intervention and the August 16, 2016
              work injury.

Exhibit I.

       The finding made in Mr. Rebert’s Workers’ Compensation matter is not an

“identical” matter to the case at hand, nor was it “actually litigated.” The case at bar

does not require Mr. Rebert to prove “an obvious sudden mechanical or structural

change in the body” in pursuit of his personal injury matter. He is beholden to that

standard as a claimant before the Virginia Workers’ Compensation Commission. In the

instant matter, Mr. Rebert must prove that this incident was the proximate cause of his

back injury and resulting surgery. As there are variances in the two causation

standards discussed above, it cannot be said that Mr. Rebert’s workers’ compensation

matter is “identical” to his pending personal injury matter, nor was it “actually litigated.”

As the workers’ compensation matter was not “actually litigated,” nor is it identical to the

case at bar, collateral estoppel is not an appropriate bar to his claims.

       Furthermore, there is additional medical evidence, obtained after the April 3,

2018 Virginia Workers’ Compensation Commission hearing that clearly shows a causal


                                              15
connection between the August 16, 2016 incident and the need for Mr. Rebert’s right

L5-S1 L5-S1 hemilaminectomy, discectomy, and foraminotomy. See, Exhibit J.

       It is for these reasons that it is respectfully requested that Defendant USA Rack’s

Motion for Summary Judgment is denied.

              F. Lost Wages, Future Lost Earnings

       Mr. Rebert respectfully withdraws his claims for lost wages and future lost

earning capacity in this matter.

              G. Mr. Rebert May Rely on Res Ipsa Loquitor

       Pleading specific acts of negligence in a complaint does not necessarily preclude

reliance upon res ipsa loquitur at trial. Holzhauer v. Saks & Co., 346 Md. 328, 697 A.2d

89 (1997); Joffre v. Canada Dry Ginger Ale, Inc., 222 Md. 1, 158 A.2d 631 (1960).

       Although Mr. Rebert pled specific allegations against both Defendant USA Rack

and Defendant Brook in connection with the above-captioned action, Mr. Rebert is not

precluded from asserting the doctrine of res ipsa loquitor at trial. As Mr. Rebert may

raise the res ipsa loquitor doctrine at the time of trial, the issue is premature to be

disposed of summarily.

       Wherefore, it is respectfully submitted that Defendant USA Rack’s Motion for

Summary Judgment is denied.




                                              16
                               III.   CONCLUSION

      WHEREFORE, Mr. Rebert respectfully requests that this Honorable Court deny

Defendant USA Rack Installations, LLC’s Motion for Summary Judgment.

      A HEARING IS REQUESTED ON THIS MOTION.



                                      Respectfully submitted,

                               By:    __/s/ Benjamin T. Boscolo_____________
                                      Benjamin T. Boscolo (CPF: 870101008)
                                      bboscolo@chasenboscolo.com
                                      Counsel for Mr. Rebert


                               By:    __/s/ Ashley E. Strandjord____________
                                      Ashley E. Strandjord (CPF: 1912050019)
                                      CHASENBOSCOLO
                                      7852 Walker Drive, Suite 300
                                      Greenbelt, MD 20770
                                      Tel.: (301) 220-0050
                                      Fax: (301) 474-1230
                                      astrandjord@chasenboscolo.com
                                      Counsel for Mr. Rebert




                                        17
                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

DAVID REBERT                                :

                       Plaintiff,           :

       vs.                                  :         Civil Action No.:8:20-cv-00067-GLS

                                            :
BROOK FURNITURE RENTAL, INC,
et al.                                      :

                      Defendants.           :

    INDEX OF EXHIBITS IN SUPPORT OF DAVID REBERT’S OPPOSITION TO
   DEFENDANT BROOK FURNITURE RENTAL, INC.’S MOTION FOR SUMMARY
                              JUDGMENT


Exhibit A – Deposition Testimony of Mr. David Rebert

Exhibit B – Deposition Testimony of Mr. Andrew Rupert

Exhibit C – Deposition Testimony of USA Rack Installations, LLC, corporate representative

Exhibit D – Deposition Testimony of Brook Furniture Rental, Inc., corporate representative

Exhibit E – Policies of USA Rack Installations, LLC

Exhibit F – Photograph

Exhibit G – Photograph

Exhibit H – Photograph

Exhibit I – April 3, 2018 Opinion and Order of the Virginia Workers’ Compensation Commission

Exhibit J – Report of Dr. Joel Fechter

Exhibit K – Drawing of Miguel Suarez Hernandez




                                                18
                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 3, 2021 a copy of the foregoing pleading was
electronically filed with the CM/ECF system and e-mailed to:

      Steven J. Parrott, Esq.
      DeCaro Doran Siciliano Gallagher & DeBlasis, LLP
      17251 Melford Blvd., Suite 200
      Bowie, MD 20715
      (301) 352-4991
      sparrott@decarodoran.com
      Counsel for Defendant USA Rack Installations

      Courtney D. Thornton, Esq.
      100 South Charles Street, Suite 1101-Tower II
      Baltimore, MD 21201
      (410) 752-0575
      Courtney.thornton01@libertymutual.com
      Counsel for Defendant Brook Furniture Rental, Inc.



                                       _/s/ Ashley E. Strandjord_____________
                                       Ashley E. Strandjord




                                         19
